Citation Nr: 0532301	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  96-41 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.G.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran retired from active duty in March 1983 and had 
more than thirty years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2002, the Board issued a decision which, in 
pertinent part, denied the veteran's claim for an increased 
rating for his lumbar spine disability.  The veteran appealed 
the Board's August 2002 decision to the United States Court 
of Appeals for Veterans Claims (Court), which issued an Order 
dated in February 2004, which, pursuant to a Joint Motion to 
Vacate in part and Remand (Joint Motion), vacated that part 
of the Board's August 2002 decision that denied an increased 
rating for the veteran's lumbar spine disability.  This 
matter was returned to the Board in July 2004 at which time 
the case was remanded to the RO via the Appeals Management 
Center (AMC) for additional development.


FINDINGS OF FACT

1.  Prior to August 28, 1996, the veteran's low back 
disability was manifested by no more than moderate limitation 
of motion with functional loss.

2.  From August 28, 1996, to March 11, 2003, the veteran's 
low back disability was manifested by severe limitation of 
motion with functional loss.

3.  From March 23, 2003, the veteran's low back disability is 
manifested by no more than moderate limitation of motion with 
functional loss; it is not manifested by forward flexion of 
the thoracolumbar spine 30 degrees or less or by ankylosis or 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with narrowing L5-S1 for the period 
prior to August 28, 1996, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292 and 5295 (2002).

2.  The criteria for an evaluation of 40 percent, but no 
higher, for lumbosacral strain with narrowing L5-S1 for the 
period from August 28, 1996, to March 11, 2003, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292 and 5295 (2002).

3.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with degenerative joint disease and 
degenerative disc disease for the period from March 12, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 5295 
(2002) and Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the February 1996 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in July 2004.  Because the VCAA notice 
in this case was not provided to the appellant prior to the 
RO decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2004 letter, as well as the July 1996 
statement of the case and July 2005 supplemental statement of 
the case, the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the July 2004 letter referenced above 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the claimant must also furnish any pertinent 
evidence that he may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the claimant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

During a December 1995 VA examination, the veteran complained 
of persistent backache.  He said that since stopping 
treatment with a chiropractor in 1981, he intermittently 
comes to VA and receives Motrin which seems to help his 
backache somewhat, but that the pain returns.  He reported 
that he was actively employed with an electronic tool 
corporation.  Findings revealed evidence of pain on motion.  
The veteran had some stiffness, but his back had no obvious 
pain at that time.  On standing he leaned a little to the 
left.  There was no fixed deformity and the musculature of 
the veteran's back was well developed and in good condition.  
Range of motion revealed 60 degrees anterior flexion, 35 
degrees posterior extension, lateral movement to the left of 
"17," and to the right of 35 degrees.  Rotation revealed a 
full 35 degrees in both directions.  On walking the veteran 
seemed to carry his right leg and limp with it and he 
complained of pain and tightness in the back of the leg.  
Range of motion was "good" in the hip and knees.  There was 
no evidence of neurological damage or wasting of the thighs.  
X-rays revealed a left lateral tilt and narrowing of the L4-5 
and L5-S1 spaces with moderate spondylosis.  The examiner 
said that although this finding produced some restriction of 
movement and probably produced pain from time to time, there 
were no dramatic findings to suggest that the veteran should 
be referred to a neurosurgeon or a neurologist.  The veteran 
was diagnosed as having chronic backache with disc narrowing 
of the spaces and some spondylosis.  He had a limp that was 
quite exaggerated on walking.  

A March 1996 VA outpatient record reflects a diagnosis of 
recurrent low back pain.

The veteran testified before a Hearing Officer at the RO in 
July 1996 that he couldn't sit too long without getting pain 
in his back.  He said he was receiving treatment at the 
temple VA medical center and took Motrin.  He said he 
experienced radiating pain down to his knees twice, once when 
he was still in service.  He said he expected that type of 
pain to come back again.  He also reported muscle spasms 
three to four times a month.

A VA examination was conducted in August 1996 at which time 
the veteran said that his back was slowly getting worse and 
he thought he just had to learn to live with it.  He 
complained of aching and pain in his back which he thought 
was weather related and varied from time to time.  He 
described the pain as going across his back and affecting the 
right leg.  On examination the veteran walked with a limp on 
the right side.  He was able to walk on his heels on his 
left, but not his right, and could hop on the left foot, but 
not the right.  He stood with a very slight spasm in his back 
in a standing position and there was a little wrenching of 
the erect spiny muscles.  There was no fixed deformity.  
Slight spasm was noted on the muscles of the rectal spiny on 
the vermicular medially, worse on the right than left.  Range 
of motion findings included forward flexion to 48 degrees, 
backward extension to 15 degrees, left lateral flexion to 15 
degrees, right lateral flexion to 22 degrees, rotation on the 
left and right to 20 degrees.  The veteran seemed to have 
pain on tilting to the left.  Straight leg raising was 
restricted to 30 degrees and 35 degrees on the left.  There 
was obvious scoliosis on standing.  There as no wasting of 
the muscles and no fasciculation, no fibullation.  The 
reflexes were flat and hard to illicit.  Percentages were 
equal and compared favorably with the upper arm reflexes.  
Deep tendon reflexes were equal.  His vibration sense was 
normal.  He was diagnosed as having chronic low back pain 
with history of L5, S1 disc space narrowing.  

On VA examination in January 1998, the veteran complained of 
daily back pain and morning stiffness.  He reported taking 
Motrin (600mg) three times a day with meals which did not 
help, and Tylenol as needed.  He also reported wearing a 
lumbosacral brace as needed for low back pain.  He reported 
periods of acute flare-ups.  His sitting tolerance was 
impaired up to 10-15 minutes.  His ambulation was up to one 
mile at a slow pace.  He was not able to lift more than 15-20 
pounds.  Range of motion revealed extension to 10 degrees.  
The veteran said he was not able to flex, extend or lateral 
bend due to pain.  The veteran was observed holding his right 
lower back when asked to perform range of motion.  There were 
no fixed deformities and mild paralumbar guarding on the 
right side more than the left, and neurological focal 
deficit.  The veteran was diagnosed as having moderate low 
back pain secondary to degenerative joint disease of the 
lumbosacral spine.  

An Agent Orange Registry examination performed in August 2001 
revealed that the veteran's back was straight and nontender 
without costovertebral angle tenderness.  Motor, sensory and 
cerebular function was grossly normal.  

During a March 2003 VA examination, the veteran complained of 
pain, weakness, stiffness, fatiguability and lack of 
endurance.  He said he had flare-ups (sharp pain) that he 
evaluated as an "eight," and was symptomatic between flare-
ups.  The flare-ups lasted 30 to 60 minutes and he reported 
occasionally taking Tylenol.  He said he kept fit and stayed 
in shape and continued to exercise like he did in the 
military.  He said he usually walked two to three miles three 
times per week for exercise and starts developing stiffness 
in his back if he walks more than that.  His low back was 
noted to have no effect on his usual activities.  He reported 
that he retired two years earlier due to loss of eyesight in 
one eye.  Range of motion was noted to be normal, with 
flexion 0 to 70 degrees, extension 0 to 30 degrees, and 
rotation 0 to 35 degrees.  The veteran reported some 
discomfort at the end of forward flexion because of stiffness 
due to sitting for a long period of time during the 
interview.  It is noted that range of motion decreased some 
during flare-ups because of associated stiffness.  In regard 
to objective evidence of painful motion, spasm, weakness, 
tenderness, the examiner noted "normal."  Postural 
abnormalities were noted, but no fixed deformity.  There was 
no musculature of the back and no neurological abnormalities.  
The examiner relayed the 2002 X-ray findings of L2-L3 disc 
minimally narrowed, L4-L5 and L5-S1 disc spaces severely 
narrowed with marginal sclerosis and curving.  Osteoarthritic 
changes were seen in the facet joints at the lower two lumbar 
levels.  The veteran was diagnosed as having lumbosacral 
strain, underlying degenerative joint disease, and 
degenerative disc disease or the lower lumbar spine.

III.  Analysis

A.  Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In this case, pursuant to the Joint Motion and Court Order 
dated in February 2004, consideration is to be given to 
staged ratings, particularly for the period from January 1998 
to August 2001.  See Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in its 
July 2005 supplemental statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 0 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion and a 
40 percent rating for severe limitation of motion.   

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Code 5237.  Intervertebral 
disc syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

VA's Rating Schedule also provides that degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

      B.  Discussion

The veteran is currently evaluated as 20 percent disabled 
under the old Code 5295 for lumbosacral strain.  Under this 
code, the evidence does not demonstrate objective medical 
findings of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, or abnormal mobility on forced motion.  Although 
the December 1995 VA examiner noted that the veteran stood 
"leaning a little to the left" and the August 1996 examiner 
indicated that he stood "with a little wrenching of the 
erect spiny muscles," these findings do not meet the 
criteria for a 40 percent rating noted above.  Moreover, the 
December 1995, August 1996 and January 1998 VA examiners 
found no fixed deformities, and the March 2003 examination 
report shows no postural abnormalities or fixed deformities 
and no musculature of the back.  Consequently, a higher 
rating, to 40 percent, is not warranted under the old Code 
5295 during any stage of this appeal.  

In regard to the old Diagnostic Code 5292 for limitation of 
motion of the lumbosacral spine, the Board finds that 
pertinent findings for the period prior to the August 1996 VA 
examination, notably the December 1995 VA examination, do not 
support the criteria for the higher than 20 percent rating.  
In this regard, range of motion findings from the December 
1995 VA examination show flexion to 60 degrees, extension to 
35 degrees, lateral bending on the left to 16 degrees and on 
the right to 35 degrees, and right and left rotation to 35 
degrees.  These findings are reflective of normal to moderate 
limitation of motion and thus do not approximate severe 
limitation of motion even after considering a higher rating 
for functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45; 
Deluca, supra.

However, VA examination findings from the August 28, 1996, 
examination do support an increased rating to 40 percent.  
The veteran's demonstrated ranges of motion at this 
examination of forward flexion to 48 degrees, extension to 
17 degrees, lateral bending on the left to 15 degrees and on 
the right to 22 degrees, and right and left rotation to 20 
degrees, reflects moderate limitation of motion based on a 
strict adherence to range of motion studies.  However, the 
veteran also reported pain to varying degrees and the 
examiner observed the veteran experiencing pain when titling 
to the left.  He diagnosed the veteran as having chronic low 
back pain.  Thus, based on the veteran's actual limitation of 
motion findings together with functional loss due to pain, 
the veteran is entitled to the higher, 40 percent rating 
effective the date of the August 28, 1996, VA examination.  
See 38 C.F.R. §§ 4.40, 4.45; Deluca, supra.  Subsequent VA 
examination findings, in January 1998, also meet the criteria 
for a 40 percent rating for severe limitation of motion.  
This is based on the veteran's demonstrated extension to 10 
degrees, and on the examiner's notation that the veteran was 
unable to perform the other ranges of motion due to pain.  
However, there is no basis for a rating in excess of 40 
percent based on limitation of motion due to any functional 
loss as 40 percent is the maximum schedular rating for 
limitation of motion of the lumbar spine.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Thus, for the period from 
August 28, 1996, to March 11, 2003, an increased rating, to 
40 percent, is warranted under the old Code 5292.

Pertinent findings for the period from March 12, 2003, do not 
support a higher than 20 percent evaluation under the old 
Code 5292.  During the March 12, 2003, VA examination, the 
veteran demonstrated forward flexion to 70 degrees, extension 
to 30 degrees, lateral flexion on the right and left to 30 
degrees and rotation on the right and left to 35 degrees.  
These findings are reflective of no more than slight 
limitation of motion and thus do not approximate severe 
impairment on motion even after considering the veteran's 
functional loss due to pain.  This is particularly so when 
considering that the March 2003 VA examination report states 
that the veteran usually walks two to three miles a week for 
exercise and that his low back has no effect on his usual 
activities.  

Consideration of a higher rating for the period from March 
12, 2003, must also be given under the revised Code 5237 
since this revised code became effective on September 26, 
2003.  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  However, the 
evidence does not demonstrate forward flexion of the 
thoracolumbar spine to 30 degrees or less.  As noted above, 
the veteran demonstrated forward flexion to 70 degrees at the 
March 2003 VA examination.  Furthermore, since this rating is 
warranted for symptoms with or without pain, the veteran's 
pain is already contemplated in the 20 percent rating.  

It is important to keep in mind that the percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In the veteran's case, he reported 
during the March 2003 VA examination that he retired two 
years earlier because he lost his eyesight in one eye.  He 
does not contend, nor does the evidence show, that his back 
disability impaired his ability to work.  

Evaluating the veteran's back disability under the new and 
old criteria for intervertebral disk syndrome is not 
warranted since the record is devoid of complaints or medical 
findings of incapacitating episodes of a neurological nature.  
In this regard, there is no evidence showing that a physician 
prescribed bedrest to the veteran due to incapacitating 
episodes of intervertebral disc syndrome.  See 38 C.F.R. 
§ 4,71a, Diagnostic Codes 5293 (2002), 5243 (2005).

The only other schedular criteria for consideration of higher 
ratings under either the new or old criteria would be for 
ankylosis of the spine (Code 5286 (pre September 26, 2003); 
Code 5237 (effective September 26, 2003)).  However, in the 
absence of evidence of ankylosis, consideration of these 
codes is not warranted. 

In conclusion, the Board finds that the preponderance of the 
evidence is against higher than 20 percent evaluations for 
the veteran's low back disability for the periods prior to 
August 28, 1996, and from March 12, 2003.  As such, the 
benefit of the doubt rule is not applicable during these 
periods.  38 U.S.C.A. § 5107(b) (West 2002).  In addition, 
the preponderance of the evidence favors an increased rating, 
to 40 percent, for the veteran's low back disability for the 
period from August 28, 1996, to March 11, 2003.  

Additionally, the Board points out that 38 C.F.R. 
§ 3.321(b)(1) provides no basis for assignment of a higher 
rating for the veteran's back disability as this disability 
is not shown to be so exceptional or unusual as to warrant 
any higher evaluation on an extra-schedular basis.  There 
simply is no evidence that this impairment results in marked 
interference with employment, or frequent periods of 
hospitalization, or that otherwise renders impractical the 
application of the regular schedular standards.  As 
previously noted, in regard to employment, the veteran 
reported during the 2003 VA examination that retired from 
employment two years earlier due to his loss of eyesight in 
one eye.  Accordingly, the Board is not required to refer the 
claim for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for the veteran's low 
back disability for the period prior to August 28, 1996, is 
denied.

An evaluation in excess of 20 percent, to 40 percent, for the 
veteran's low back disability from August 28, 1996, to March 
11, 2003, is granted; subject to the law and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 20 percent for the veteran's low 
back disability for the period from March 12, 2003, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


